315 F.3d 1062
Stevie Lamar FIELDS, Petitioner-Appellant-Cross-Appellee,v.Jeanne WOODFORD, Warden of California State Prison at San Quentin, Respondent-Appellee-Cross-Appellant.
No. 00-99005.
No. 00-99006.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 6, 2001.
Filed February 22, 2002.
Amended October 23, 2002.
Further Amended December 30, 2002.

David S. Olson, Agapay, Levyn & Halling, Los Angeles, CA, for the petitioner-appellant-cross-appellee.
Carol Frederick Jorstad, Deputy Attorney General, Los Angeles, CA, for the respondent-appellee-cross-appellant.
Appeals from the United States District Court for the Central District of California; Dickran M. Tevrizian, District Judge, Presiding. D.C. No. CV-92-0465-DT.
Before: KOZINSKI, RYMER and SILVERMAN, Circuit Judges.


1
Opinion by Judge RYMER; Concurrence by Judge SILVERMAN.

ORDER

2
The amended opinion filed October 23, 2002 [309 F.3d 1095], is further amended as follows.


3
Slip opinion at 23 [309 F.3d at 1107]: Replace Part II.C with the following:


4
Fields's claim that several of the jurors were racially prejudiced against him fails for lack of any substantial evidence. Even assuming that the declarations upon which he relies are admissible, they are vague and speculative; they do not show that any racist statements were made. Cf., e.g., United States v. Henley, 238 F.3d 1111, 1120-21 (9th Cir.2001) (juror reportedly said something to the effect that "the niggers are guilty"); Tobias v. Smith, 468 F.Supp. 1287, 1289-90 (W.D.N.Y.1979) (jury foreperson said "[y]ou can't tell one black from another.").